Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance              
        Claims 1-3 and 6-22 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the tensioning assembly including a housing having an indicator arm movably mounted therein and operatively coupled to the first arm assembly, wherein pivotal movement of the first arm assembly causes movement of the indicator within the housing, in combination with other limitations set forth in claim. 1. The prior art also fails to teach a latch attached to the first arm assembly and configured to be attached to the wire tensioning base plate, in combination with other limitations set forth in claim 7.  The prior art also fails to teach a block extending from the frame base plate, and a rod engaged with the block and engaged with the wire tensioning base plate, wherein rotation of the rod causes vertical movement of the wire tensioning base plate and the first arm assembly relative to the frame base plate and the feed tower assembly, in combination with other limitations set forth in claim 8.  The prior art also fails to teach a latch attached to that the first art adjustment mechanism is configured to pivot the first arm assembly relative to the wire tensioning base plate, in combination with other limitations set forth in claim 10.  

             Regarding claims 1, 7, 8 and 10, Pierce et al. (2015/010147 A1), as applied to the rejection of the claims in the Non-Final Rejection mailed on 09/20/2021, fail to teach the above-mentioned limitations set forth in claims 1, 7, 8 and 10.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 7, 8 and 10. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   January 16, 2022